FILED
                             NOT FOR PUBLICATION                            FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NEHEMIAH ROBINSON,                               No. 10-56885

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00161-H-BLM

  v.
                                                 MEMORANDUM *
T. CATLETT, Sergeant; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, AND BYBEE, Circuit Judges.

       California state prisoner Nehemiah Robinson appeals pro se from the district

court’s order denying his motion for reconsideration in his 42 U.S.C. § 1983 action

alleging that defendants delayed assigning him to a lower bunk, confiscated his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cane, denied him pain medication, and retaliated against him. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion, Nunes v. Ashcroft,

375 F.3d 805, 807 (9th Cir. 2004), and we affirm.

      The district court did not abuse its discretion in denying Robinson’s

post-judgment motion because Robinson failed to show any newly discovered

evidence, intervening change in controlling law, clear error, or manifest injustice.

See id. at 807-08 (setting forth grounds justifying reconsideration).

      Robinson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-56885